Citation Nr: 1705691	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable evaluation for residual scar, stab wound, left lower leg.

2. Entitlement to an evaluation in excess of 20 percent for residuals of stab wound in the left lower leg.

3. Entitlement to an initial evaluation in excess of 30 percent for left calf atrophy.

4. Entitlement to service connection for plantar calcaneal spurs of the left foot.

5. Entitlement to service connection for degenerative changes at the first metatarsal phalangeal joint of the left foot.

6. Entitlement to service connection for hallux valgus of the left foot.

7. Entitlement to service connection for tibiotalar degenerative changes of the left lower extremity. 

8. Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, September 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran provided personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file in Virtual VA.

In July 2013, the Board remanded these matters for additional development, which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).
The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for plantar calcaneal spur of the left foot, degenerative changes at the first metatarsal phalangeal (MTP) joint of the left foot, hallux valgus of the left foot, and tibiotalar degenerative changes of the left lower extremity; entitlement to an evaluation in excess of 20 percent for residuals of stab wound of the left lower leg and an initial evaluation in excess of 30 percent for left calf atrophy; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residual scar of the left lower leg has been asymptomatic during the entire pendency of the claim. 


CONCLUSION OF LAW

The criteria for a compensable rating for residual scars of a stab wound in the left lower leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence that was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

All necessary development has been completed, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  Further, pursuant to the Board's July 2013 remand order, the RO obtained the Veteran's vocational rehabilitation file and associated it with his electronic claims file.  Thus the Board's remand directive has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran submitted personal statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was also afforded compensation and pension examinations in January 2007, October 2007, January 2009, February 2011, and August 2014.  In each case, the examiner physically examined the Veteran and documented objective and subjective symptoms.  While it does not appear that each examiner had access to the claims file for review, where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, each of the examination reports are adequate for rating purposes because the examiners provided detailed reports addressing the current severity of the Veteran's disabilities.  The Veteran has not alleged any prejudice in the failure of any examiner to indicate review, or lack of review of the claims file.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the Veteran seeks a compensable evaluation for residual scar, stab wound, left lower leg, which has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  During the course of this appeal, VA revised the criteria for evaluation of scars, effective on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).  Initially, the revised criteria were applicable only to claims received by VA on or after October 23, 2008; and, hence, were inapplicable in this case.  Since then, VA published a correcting amendment to allow Veterans whose scars were rated by VA under the former criteria (versions in effect prior to October 23, 2008) to request evaluation review under the revised criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  The correction amendment specifically encompasses claims that have received an initial rating, and are still pending in the appeals process.  Id.  The correction is effective January 20, 2012.  In this case, the AOJ considered both the old and new regulations in the September 2009 rating decision and the Board will do the same.

Prior to October 23, 2008, Diagnostic Code 7801 provided that for scars, other than head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

A maximum rating of 10 percent is assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A maximum rating of 10 percent is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 also provides for a maximum rating of 10 percent for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Also, under the rating criteria effective prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater. 

Under the revised criteria effective October 23, 2008, under Diagnostic Code 7802 for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118.

Under the 2008 revisions, Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Unfortunately, despite the various diagnostic codes under which the Veteran's residual scar could be awarded a compensable rating, his scar has been asymptomatic during the entire pendency of the claim.  At no time has the Veteran's scar been described as exceeding 6 square inches.  Further, his scar has not been tender or painful, or manifested as or caused loss of motion of a joint, disfigurement, ulceration, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal adherence.  His scar has been asymptomatic.  See Compensation and Pension examinations of January 2007, October 2007, January 2009, February 2011, and August 2014.  Moreover, the Veteran testified before the Board in March 2013 that his scar was not painful.  He did not report any specific symptomatology related to the scar.

As the evidence of record shows no manifestations that warrant a compensable rating, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a compensable rating for residuals scar, stab wound, left lower leg, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



III. Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, then the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the schedular criteria are adequate.  As discussed above, the Veteran's residual scar is asymptomatic.  Without active symptoms subject to compensation, a compensable rating cannot be granted.  The medical evidence does not show and the Veteran has not asserted any symptoms directly due to the scar.  Accordingly, the schedular criteria are adequate for rating the disability and referral for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. 111.

ORDER

Entitlement to a compensable rating for residual scar, stab wound, left lower leg is denied.


REMAND

The Veteran seeks a rating in excess of 20 percent for his residuals of stab wound in the left lower leg, which have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula.  The diagnostic codes addressing the ankles refer to slight, moderate, and marked limitation of motion.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Compensation and pension examinations have been provided in this case; however, the Board must reconsider this case in light of Correia v. McDonald, 28 Vet.App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires VA compensation and pension examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the examination reports provided in this case have included range of motion measurements for both ankles, it does not appear that joint testing was conducted on weight-bearing and non-weight-bearing and on both active and passive motion.  As such, a remand to schedule another compensation and pension examination is necessary.

The Veteran seeks service connection for plantar calcaneal spur of the left foot, degenerative changes at the first metatarsal phalangeal (MTP) joint of the left foot, hallux valgus of the left foot, and tibiotalar degenerative changes of the left lower extremity.  The diagnoses of mild tibiotalar degenerative changes and plantar calcaneal spur were noted in the October 2008 VA radiology report addressing views of the left ankle.  The diagnoses of degenerative changes at the first metatarsal phalangeal joint and hallux valgus of the left foot were noted in the October 2008 VA radiology report addressing views of the left foot.

VA contracted with private providers to conduct compensation and pension examinations in September 2012 and August 2014 to determine the nature and etiology of these diagnoses.  However, despite notations in the medical records, both examiners found that the Veteran did not have pathology related to some or all of the disabilities and thus the examiners were unable to render a diagnosis of all of the listed conditions.  For the disabilities where pathology was not found, the examiners did not address past diagnoses or explain why a current disability was not supported by the evidence (e.g. disability healed, disability was misdiagnosed, etc.)  Additionally, the September 2012 examiner stated that there was no evidence of plantar calcaneal in the Veteran's service treatment records or evidence of plantar calcaneal and tibiotalar spurring being due to or as a result of the left lower leg condition.  The examiner did not address left foot hallux valgus or degenerative changes of the MTP joint.  At most, for the disabilities addressed, the examiner provided a legal conclusion as opposed to an etiology opinion based on the available evidence and the examiner's medical expertise.  No rationale was provided in support of the provided opinions.  As such, the examination report is not adequate for rating purposes.

Regarding the August 2014 examination report, the opinions provided are inadequate for rating purposes.  The examiner provided legal conclusions as opposed to medical opinions supported by rationale explaining the nature and etiology of the Veteran's calcaneal spur, left foot degenerative changes of the first MTP joint, hallux valgus, and tibiotalar degenerative changes.

On remand, an opinion must be obtained wherein the examiner explains whether the Veteran has had a valid diagnosis of plantar calcaneal spur of the left foot, degenerative changes at the first MTP joint of the left foot, hallux valgus of the left foot, and/or tibiotalar degenerative changes of the left lower extremity at any time during the pendency of the claim.  After establishing which diagnoses have been present during the pendency of the claim, for each diagnosis, the examiner must opine whether it is at least as likely as not that the diagnosed disability is due to service or due to a service-connected disability, to include left calf atrophy and residuals of a stab wound to the left lower leg.  If a causal connection is not found, the examiner must then opine whether service-connected left calf atrophy and/or residuals of a stab wound to the lower leg have aggravated, or permanently worsened, the plantar calcaneal spur of the left foot, degenerative changes at the first MTP joint of the left foot, hallux valgus of the left foot, and/or tibiotalar degenerative changes of the left lower extremity.

Regarding the claim for an increased rating for left calf atrophy, in July 2013, the Board remanded the claim to allow for the issuance of a statement of the case.  In December 2013, the RO readjudicated the claim and granted the highest schedular rating available under 38 C.F.R. § 4.73, Diagnostic Code 5311, effective for the entire pendency of the claim.  The RO indicated that the grant of benefits constituted a complete grant of benefits.  However, given the potential for an extraschedular rating, the assignment of the maximum schedular rating is not considered a complete grant of benefits, and the Veteran must be afforded a statement of the case and allowed an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  In other words, the outcome of the claims remanded herein may affect entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any, and/or any identified private treatment records.

2. Issue a statement of the case in connection with the claim for entitlement to an initial rating in excess of 30 percent for left calf atrophy.  If the Veteran perfects an appeal, then return the claim to the Board for adjudication.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of stab wound in the left lower leg.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All necessary testing must be completed.  The examiner must identify all manifestations of the Veteran's left lower leg disability.

The examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and non-weight-bearing, for both ankles.  If any requested range of motion testing cannot be completed, the examiner must explain why.

The examiner should address painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  The examiner must also indicate whether the left ankle exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must also provide an opinion addressing the etiology of the Veteran's plantar calcaneal spur of the left foot, degenerative changes at the first metatarsal phalangeal (MTP) joint of the left foot, hallux valgus of the left foot, tibiotalar degenerative changes of the left lower extremity, and any other disability of the left foot or ankle identified on examination.

The examiner must indicate all diagnoses of the left ankle and left foot identified during the pendency of the claim.

The examiner must also indicate whether the Veteran has had a valid diagnosis of plantar calcaneal spur of the left foot, degenerative changes at the first MTP joint of the left foot, hallux valgus of the left foot, and/or tibiotalar degenerative changes of the left lower extremity at any time during the pendency of the claim.  See October 2008 VA radiology report.  If any diagnosis is deemed not valid, the examiner must explain why this is so in light of past diagnoses during the pendency of the claim.

For each diagnosis of the left ankle and left foot that has been provided during the pendency of the claim, regardless of whether current pathology is found, the examiner must opine as follows:

a) Whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, to include the in-service stab wound to the left ankle area with a bayonet; or

b) Whether it is at least as likely as not that the disability is due to the service-connected residuals of the stab wound to the left lower leg, to include the scar and left calf atrophy; or

c) Whether it is at least as likely as not that the disability has been aggravated, or permanently worsened, due to the service-connected residuals of the stab wound to the left lower leg, to include the scar and left calf atrophy.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


